OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 14)* EINSTEIN NOAH RESTAURANT GROUP, INC. (Name of Issuer) Shares of Common Stock, par value $0.001 per share (Title of Class of Securities) 28257U104 (CUSIP Number) Greenlight Capital, L.L.C. 140 East 45th Street, Floor 24 New York, New York 10017 Tel. No.: (212) 973-1900 Attention: Chief Operating Officer (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) - with copies to - Barry N. Hurwitz Bingham McCutchen LLP One Federal Street Boston, MA 02110 (617) 951-8000 August 6, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons. Greenlight Capital, L.L.C. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): AF, WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 17.1% 14 Type of Reporting Person (See Instructions) OO 1 Names of Reporting Persons. Greenlight Capital, Inc. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): AF, WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 42.4% 14 Type of Reporting Person (See Instructions) CO 1 Names of Reporting Persons. Greenlight Capital, L.P. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 2.6% 14 Type of Reporting Person (See Instructions) PN 1 Names of Reporting Persons. Greenlight Capital Qualified, L.P. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 14.5% 14 Type of Reporting Person (See Instructions) PN 1 Names of Reporting Persons. Greenlight Capital Offshore Partners 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. British Virgin Islands Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 25.4% 14 Type of Reporting Person (See Instructions) PN 1 Names of Reporting Persons. DME Advisors GP, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): AF, WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 10.7% 14 Type of Reporting Person (See Instructions) OO 1 Names of Reporting Persons. DME Capital Management, LP 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): AF, WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 6.4% 14 Type of Reporting Person (See Instructions) PN 1 Names of Reporting Persons. David Einhorn 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): AF, WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. USA Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [ ] 13 Percent of Class Represented by Amount in Row (11) 53.1% 14 Type of Reporting Person (See Instructions) IN AMENDMENT NO. 14 TO SCHEDULE 13D This Amendment No.14 to Schedule13D (the “Amendment”), relating to shares of common stock, par value $0.001 per share, (“Common Stock”) of Einstein Noah Restaurant Group, Inc., f/k/a New World Restaurant Group, Inc., a Delaware corporation (the “Issuer”), 555 Zang Street; Suite300; Lakewood CO 80228, is being filed as an amendment to the statement on Schedule13D filed with the Securities and Exchange Commission (the “Commission”) on January30, 2001, as amended by Amendment No.1 filed with the Commission on February2, 2001, Amendment No.2 filed with the Commission on July2, 2001, Amendment No.3 filed with the Commission on May30, 2003, Amendment No.4 filed with the Commission on June20, 2003, Amendment No.5 filed with the Commission on July16, 2003, Amendment No.6 filed with the Commission on October15, 2003, Amendment No.7 filed with the Commission on February7, 2006, Amendment No.8 filed with the Commission on June20, 2006, Amendment No.9 filed with the Commission on June14, 2007, Amendment No. 10 filed with the Commission on April 14, 2008, Amendment No. 11 filed with the Commission on May 4, 2010, Amendment No. 12 filed with the Commission on February 3, 2011 and Amendment No. 13 filed with the Commission on January 17, 2012. This Amendment is being filed on behalf of Greenlight Capital, L.L.C., a Delaware limited liability company (“Greenlight LLC”), Greenlight Capital, Inc., a Delaware corporation (“Greenlight Inc.”), Greenlight Capital, L.P., a Delaware limited partnership (“Greenlight Fund”), of which Greenlight LLC is the general partner and for which Greenlight Inc. acts as investment manager, Greenlight Capital Qualified, L.P., a Delaware limited partnership (“Greenlight Qualified”), of which Greenlight LLC is the general partner and for which Greenlight Inc. acts as investment manager, Greenlight Capital Offshore Partners, a British Virgin Islands partnership (“Greenlight Offshore”), for which Greenlight Inc. acts as investment manager, DME Advisors GP, LLC, a Delaware limited liability company (“Advisors GP”), DME Capital Management, L.P., a Delaware limited partnership of which Advisors GP is the general partner (“DME CM”), and Mr.David Einhorn (together with Greenlight LLC, Greenlight Inc., Greenlight Fund, Greenlight Qualified, Greenlight Offshore, Advisors GP and DME CM, the “Reporting Persons”). Mr.Einhorn is the principal of each of Greenlight LLC, Greenlight Inc., and Advisors GP. In addition, Advisors GP is the general partner of DME Advisors, L.P., a Delaware limited partnership (“Advisors”). Advisors acts as the investment manager for a managed account (the “Managed Account”). DME CM acts as the investment manager for Greenlight Capital Offshore Master (Gold), Ltd., a British Virgin Islands company (“Greenlight Gold Offshore”). DME Management GP, LLC, a Delaware limited liability company controlled by Mr.Einhorn (“DME Management GP”), is the general partner of Greenlight Capital (Gold), L.P., a Delaware limited partnership (“Greenlight Gold”). The Reporting Persons are filing this Amendment in connection with the sale of certain shares of Common Stock owned by Greenlight Fund, Greenlight Qualified and Greenlight Offshore (the “Selling Shareholders”) in a registered public offering of shares of Common Stock underwritten by Morgan Stanley & Co. LLC (the “Underwriter”). This Amendment is being filed to amend Items 5, 6 and 7, as follows: Item5. Interest in Securities of the Issuer The information in Item 5(a) of the Schedule13D is hereby updated as follows: (a)As of August 6, 2013: Greenlight LLC beneficially owns 2,967,356 shares of Common Stock of the Issuer, 453,626 of which are held by Greenlight Fund and 2,513,730 of which are held by Greenlight Qualified.Such shares of Common Stock beneficially owned by Greenlight LLC, and held by Greenlight Fund and Greenlight Qualified, represent 17.1%, 2.6% and 14.5% of the Issuer’s outstanding shares of Common Stock, respectively. Greenlight Inc. beneficially owns7,376,611 shares of Common Stock of the Issuer, 453,626 of which are held by Greenlight Fund, 2,513,730 of which are held by Greenlight Qualified, and 4,409,255 of which are held by Greenlight Offshore.Such shares of Common Stock beneficially owned by Greenlight Inc., and held by Greenlight Fund, Greenlight Qualified and Greenlight Offshore, represent 42.4%, 2.6%, 14.5% and 25.4% of the Issuer’s outstanding shares of Common Stock, respectively. Advisors GP beneficially owns 1,856,858 shares of Common Stock of the Issuer, 750,000 of which are also beneficially owned by Advisors and1,106,858 of which are also beneficially owned by DME CM.The750,000 shares of Common Stock beneficially owned by Advisors are held by the Managed Account and represent 4.3% of the Issuer’s outstanding shares of Common Stock.Of the1,106,858 shares of Common Stock beneficially owned byDME CM, 312,482 shares of Common Stockare held by Greenlight Gold Offshore and 794,376 shares of Common Stock are held by Greenlight Gold, representing 1.8% and 4.6%of the Issuer’s outstanding shares of Common Stock, respectively. DME Management GP also beneficially owns the 794,376 shares of Common Stock of the Issuer held by Greenlight Gold.Such shares of Common Stock represent 4.6% of the Issuer’s outstanding shares of Common Stock. Mr.Einhorn beneficially owns 9,233,469 shares of Common Stock of the Issuer, which represents 53.1% of the Issuer’s outstanding shares of Common Stock.Such shares of Common Stock include the shares reported above, which are beneficially owned by Greenlight LLC, Greenlight Inc., Advisors GP, Advisors, DME CM and DME Management GP, and held by Greenlight Fund, Greenlight Qualified, Greenlight Offshore, the Managed Account, Greenlight Gold Offshore and Greenlight Gold. Each of the percentages listed above were determined by dividing the relevant number of shares of Common Stock beneficially owned or held, as applicable, by each of the Reporting Persons, by 17,387,838, the number of shares of Common Stock outstanding as of July 24, 2013, as reported in the Quarterly Report on Form 10-Q filed by the Issuer with the Commission on August 2, 2013. Pursuant to Rule13d-4, each of the Reporting Persons disclaims such beneficial ownership except to the extent of their respective pecuniary interests therein Items 5(b) and (c)are amended and restated in their entirety as follows: (b)Greenlight LLC has the power to vote and dispose of2,967,356 shares of Common Stock beneficially owned by it.Greenlight Inc. has the power to vote and dispose of7,376,611 shares of Common Stock beneficially owned by it.Greenlight Fund has the power to vote and dispose of453,626 shares of Common Stock held by it.Greenlight Qualified has the power to vote and dispose of2,513,730 shares of Common Stock held by it.Greenlight Offshore has the power to vote and dispose of4,409,255 shares of Common Stock held by it.Advisors GP has the power to vote and dispose of1,856,858 shares of Common Stock beneficially owned by it.DME CM has the power to vote and dispose of1,106,858 shares of Common Stock beneficially owned by it.Mr.Einhorn may direct the vote and disposition of 9,233,469 shares of Common Stock beneficially owned by Greenlight LLC, Greenlight Inc., Advisors GP and DME Management GP. (c)On August 6, 2013, the Selling Shareholders sold an aggregate of 1,500,000 shares of Common Stock, as further described below, in a registered public offering made pursuant to an Underwriting Agreement dated August 5, 2013 by and among the Issuer, the Selling Shareholders and the Underwriter (the "Underwriting Agreement") . Under the terms of the Underwriting Agreement, Greenlight Fund, Greenlight Qualified, and Greenlight Offshore sold 577,300 shares, 817,000 shares and 105,700 shares of Common Stock, respectively, to the Underwriter, for $15.52 per share. The Reporting Persons have not engaged in any other transactions in the Issuer’s securities in the last sixty days (directly or through accounts over which the Reporting Persons may exercise voting and/or investment discretion). Item6. Contracts, Arrangements, Undertakings or Relationships With Respect to Securities of the Issuer The information in Item 6 of the Schedule13D is hereby updated as follows: Pursuant to the Underwriting Agreement, the Underwriter agreed to purchase from the Selling Shareholders, and the Selling Shareholders agreed to sell to the Underwriter, an aggregate of 1,500,000 shares of Common Stock. The Issuer and the Selling Shareholders have agreed that they will not, during the period ending 90 days after the date of the prospectus filed with the Commission in connection with the offering, (1) offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant to purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any shares of Common Stock beneficially owned or any other securities convertible into or exercisable or exchangeable for Common Stock or (2) enter into any swap or other arrangement that transfers to another, in whole or in part, any of the economic consequences of ownership of the Common Stock, or (3) file any registration statement with the Commission relating to the offering of any shares of Common Stock or any securities convertible into or exercisable or exchangeable for Common Stock.The Selling Shareholders have also agreed, during such 90 day period, not to make any demand for, or exercise any right with respect to, the registration of any shares of Common Stock or any security convertible into or exercisable or exchangeable for Common Stock.The restrictions described above are subject to certain exceptions set forth in the Underwriting Agreement and, in addition, may be waived by the Underwriter, in whole or in part, at any time with or without notice. The Issuer, the Selling Shareholders and the Underwriter have agreed to indemnify each other against certain liabilities, including liabilities under the Securities Act of 1933, as amended. The foregoing is not a complete description of the Underwriting Agreement and is qualified in its entirety by reference to the Underwriting Agreement filed as Exhibit 99.1 hereto. Item7. Material to Be Filed as Exhibits The information in Item 7 of the Schedule13D is hereby updated as follows: Exhibit 99.1 Underwriting Agreement dated August 5, 2013, by and among the Issuer, the Selling Shareholders and the Underwriter. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:August 8, 2013 Greenlight Capital, L.L.C. By: /s/Daniel Roitman Daniel Roitman Chief OperatingOfficer Greenlight Capital, Inc. By: /s/Daniel Roitman Daniel Roitman Chief Operating Officer Greenlight Capital, L.P. By:Greenlight Capital, L.L.C., its General Partner By: /s/Daniel Roitman Daniel Roitman Chief Operating Officer Greenlight Capital Qualified, L.P. By:Greenlight Capital, L.L.C., its General Partner By: /s/Daniel Roitman Daniel Roitman Chief Operating Officer Greenlight Capital Offshore Partners By:Greenlight Capital, Inc., its Investment Manager By: /s/Daniel Roitman Daniel Roitman Chief Operating Officer DME Advisors GP, L.L.C By: /s/Daniel Roitman Daniel Roitman Chief OperatingOfficer DME Capital Management, L.P. By: /s/Daniel Roitman Daniel Roitman Chief OperatingOfficer /s/Daniel Roitman** Daniel Roitman, on behalf of David Einhorn * The Joint Filing Agreement, executed by and among the Reporting Persons, dated February 3, 2011, which was filed as an exhibit to Amendment No. 12 to this Schedule 13D, is hereby incorporated by reference. ** The Power of Attorney, executed by David Einhorn authorizing Harry Brandler and Daniel Roitman to sign and file this Schedule 13G on David Einhorn’s behalf, which was filed with a Schedule 13G filed with the Securities and Exchange Commission on July 18, 2005 by the Reporting Persons with respect to the Ordinary Shares of Flamel Technologies S.A., is hereby incorporated by reference.
